Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Applicants’ drawings, information disclosure statement and preliminary amendment filed February 12, 2020 have been received and entered.
Applicants’ election filed September 8, 2021 in response to the restriction requirement of August 23, 2021 has been received and entered.  The applicants elected the invention described in claims 1-10 (Group I) with traverse.  Applicants’ traverse is noted, but is not deemed persuasive for reasons set forth in the previous Office action dated August 23, 2021; therefore, the restriction requirement is hereby made Final.
Claims 11-17 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, and does not have any prior art regarding the tablet is dipped completely in 0.1 N hydrochloric acid for a period for 2 hours.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2017/0119841A1) in view of Porter et al., “An evaluation of the properties of enteric coating polymers:  measurement of glass transition temperature”, Journal of Pharmacy and Pharmacology, Vol. 35, No.6, pages 341-344 (1983).
Mathias et al. teach amino acid salts of unsaturated fatty acids that can be formulated into tablets (see page 2, section [0031]).  Note page 1, section [002] teaches the omega-3 fatty acids are commonly obtained from flaxseed oil, fish oils, algal oil, and krill oil.  Note page 2, section [0019] teaches the amino acids salts used.  Note page 2, section [0028] teaches the fatty acid component formulated with amino acid salts is an omega-3 fatty acid is selected from the group consisting of EPA and DHA.  Note page 3, section [0033] teaches the additional agents or additive with the amino acids salts of unsaturated fatty acids, such as vitamins, minerals, an amino acids, and etc. Note page 9, section [0154] teaches the various excipients and carriers such as stabilizer (polyethylene glycols).
The instant invention differs from the cited reference in that the cited reference does not teach the weight percentage of the plasticizer (excipient) with omega-3 fatty acid.  However, to determine a weight percentage of the plasticizer (excipient) with omega-3 fatty acid having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum a weight percentage of the plasticizer (excipient) with omega-3 fatty acid to get the maximum effectiveness in the absence of evidence to the contrary.
The instant invention differs from the cited reference in that the cited reference does not teach the table composition of the one or more omega-3 fatty acid amino acid salts has a glass transition temperature Tg of <110°C.  However, the secondary reference, Porter et al. teaches an .
Claims 1-9 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner




/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629